DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered because the Non-Patent Literature Document 1 has not been provided in English.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 appears to be missing the term “and” between the first and second clauses.  Appropriate correction is required.
Claims 7-8, 10-12 are objected to because of the following informalities:  Claims 7-8, 12 recite an element being “mechanically rigidly connected to the image capture device or mechanically coupled to the latter” respectively in lines 3-4.  For clarity, it is suggested that this limitation be amended to read “mechanically rigidly connected or mechanically coupled to the image capture device” or similar.
Similarly, Claims 10-11 recite an element being “directly mechanically connected to the image capture device or mechanically coupled to the latter” respectively in lines 3-4.  For clarity, it is suggested that this limitation be amended to read “directly mechanically connected or mechanically coupled to the image capture device”.  Appropriate correction is required.
Claims 10-11 are objected to because of the following informalities:  Claim 10 recites “a spring or another elastic device” in line 3, while reciting “the spring exerts a distally directed force” in line 7.  For clarity, the recitation in line 7 should read “the spring or other elastic device” or similar.  
Similarly, Claim 11 recites “a plurality of springs or other elastic devices” in line 3, while reciting “the springs exert distally directed forces” in line 7.  For clarity, the recitation in line 7 should read “the springs or other elastic devices” or similar.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites a plurality of first magnets connected “by way of a respective force transmission device” in lines 3-4.  It is suggested that this limitation be amended to read “by way of respective force transmission devices” or similar.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “guided so as to movable” in line 3.  It is suggested that this limitation be amended to read “guided so as to be movable” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pivot joint device” in Claim 1
“pivot control device” in Claim 1
Structural support for the “pivot joint device” has been provided in at least specification paragraph [0163] and Fig. 2.  Support for the “pivot control device” has been provided in at least specification paragraph [0164-165] and Fig. 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an outer shaft” in lines 3 and 4.  The recitation in line 4 is indefinite because it is unclear if reference is made to the same “outer shaft” previously recited in line 3.  For clarity, the limitation in line 4 should be amended to read “the outer shaft”, “a second outer shaft”, or similar, as appropriate.
Claims 7-9 each recite “a force…exerts a distally directed force” in lines 8, 6, and 6-7, respectively.  These limitations are indefinite because it is unclear how the force exerted in the distal direction is being generated, as no structure has been provided to exert the force.  For the remainder of this Action, it is assumed that the distally directed force is generated by a magnetic field created by the first magnet(s) and the second magnet(s) in each of the claims.  Additional clarification is required.
Claim 11 recites “a force transmission device” in line 5 and “a proximal region of the endoscope” in line 6.  Each of these limitations is indefinite because the terms have already been defined in Claim 10, lines 4-6 and it is unclear if reference is made to the previously defined structures or to additional structures.  For clarity, the limitations in Claim 11 should be amended to read “the force transmission device” and “the proximal region of the endoscope”, “a second force transmission device” and “a second proximal region of the endoscope”, or similar, as appropriate.
Claim 13 recites “each one of the plurality of force transmission devices” in line 2.  However, Claim 13 depends from Claim 7, in which only one force transmission device has been defined.  The limitation of Claim 13 is indefinite because the number, position, and function of “the plurality of force transmission devices” is unclear. 
Similarly, Claim 14 recites “each of the plurality of joints connects the image capture device to a distal end of one of the rod-like components” in lines 4-5.  This limitation is indefinite because it is unclear how the device could have more than one rod-like component.  Claim 14 depends from Claim 13, in which the indefiniteness regarding the plurality of force transmission devices is addressed above.  Because Claim 13 further depends from Claim 7, the singular force transmission device is also considered in the limitations of Claim 14.  Thus, as Claim 13 recites a force transmission device to have one rod-like component, the recitation of a plurality of “rod-like components” renders Claim 14 indefinite.

There is insufficient antecedent basis for the following limitations in the claims:
“the longitudinal axis” in Claim 1
“the edge” in Claim 2
“the inner surface” in Claim 2
“the distal end of the outer shaft” in Claim 4
“the second sliding face” in Claim 6
“the endoscope” in Claims 7, 10
“the direction of a position” in Claim 12
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140142385 A1 by Dahmen (hereinafter “Dahmen”).
Regarding Claim 1, Dahmen discloses an endoscope apparatus (endoscope 10; [0052]; Fig. 1) comprising: a shaft component having a proximal end and a distal end for insertion into a cavity (inner shaft tube 54 of hermetically tight sheath 50, with a proximal end on the right side as shown in Fig. 2 and a distal end on the left side as shown in Fig. 2), wherein the shaft component is arranged in an outer shaft or provided and embodied for arrangement in an outer shaft (outer shaft tube 14; [0057-58]; Fig. 2); an image capture device having an objective lens for generating a real image and an image sensor for capturing the real image and for generating an image signal which represents the captured real image (image transmission device 40 with one or more lenses for capturing and transmitting an image signal; [0011, 59]), wherein the image capture device is arranged at the distal end of the shaft component (image transmission device 40 at the distal end of sheath 50 as shown in Fig. 2); a pivot joint device which couples the image capture device to the shaft component in a manner pivotable about two orthogonal axes but rigid in respect of a rotation about the longitudinal axis of the shaft component (system shaft 44 encloses image transmission device 40 in the hermetically tight sheath 50 while allowing for a push-and-pull force transmission along the shaft; [0059-60]; Fig. 2); a pivot control device for setting a pivot position of the image capture device relative to the shaft component in a manner dependent on a rotational position of the outer shaft relative to the image capture device and the shaft component (rotation actuation device 60 rotates along with the outer shaft tube 14; [0061]).
Regarding Claim 7, Dahmen discloses the endoscope apparatus as claimed in claim 1.  Dahmen further discloses: a first magnet which is mechanically rigidly connected to the image capture device or mechanically coupled to the latter by way of a force transmission device (one of magnets 85 on magnetic coupling device 80, which connects to the image transmission device 40 along force transmission device 26; [0066-68]; Fig. 2); a second magnet which is mechanically rigidly connected to the shaft component or to a proximal region of the endoscope or to the outer shaft (one of magnets 83 on magnetic coupling device 80 attached to manipulating device 30 at the proximal end of endoscope 10; [0066-68]; Fig. 2); wherein the first magnet and the second magnet are arranged and oriented in such a way that a force between the first magnet and the second magnet exerts a distally directed force on the image capture device (force exerted on magnet carriers 82 and 84 in the parallel to the longitudinal axis 18 generates movement towards the distal end of the endoscope; [0067]; Fig. 2).
Regarding Claim 8, Dahmen discloses the endoscope apparatus as claimed in claim 7.  Dahmen further discloses: a plurality of first magnets which are mechanically rigidly connected to the image capture device or mechanically coupled to the latter by way of force transmission devices (magnets 85 on magnetic coupling device 80, which connects to the image transmission device 40 along force transmission device 26 (as shown in the top and bottom portions of Fig. 2); [0066-68]; Fig. 2), wherein the first magnets and the second magnet are arranged and oriented in such a way that a force between the first magnets and the second magnet exerts a distally directed force on the image capture device (force exerted on magnet carriers 82 and 84 in the parallel to the longitudinal axis 18 generates movement towards the distal end of the endoscope; [0067]; Fig. 2).
Regarding Claim 9, Dahmen discloses the endoscope apparatus as claimed in claim 7.  Dahmen further discloses: a plurality of second magnets which are mechanically rigidly connected to the shaft component or to a proximal region of the endoscope or to the outer shaft (magnets 83 on magnetic coupling device 80 attached to manipulating device 30 at the proximal end of endoscope 10 (as shown in the top and bottom portions of Fig. 2); [0066-68]; Fig. 2); wherein the first magnet or the first magnets and the second magnets are arranged and oriented in such a way that forces between the first magnet or magnets and the second magnets exert distally directed forces on the image capture device (force exerted on magnet carriers 82 and 84 in the parallel to the longitudinal axis 18 generates movement towards the distal end of the endoscope; [0067]; Fig. 2).
Regarding Claim 10, Dahmen discloses the endoscope apparatus as claimed in claim 1.  Dahmen further discloses: a spring or another elastic device with a first end, which is directly mechanically connected to the image capture device or mechanically coupled to the latter by way of a force transmission device (one end of compression spring 93, which is connected to the image transmission device 40 along force transmission device 26), and a second end, which is directly or indirectly mechanically connected to the shaft component or a proximal region of the endoscope (opposite end of compression spring 93, attached to the manipulating device 30 at the proximal end of endoscope 10; [0069]; Fig. 2), wherein the spring exerts a distally directed force on the image capture device (compression spring 93 pushes the force transmission device 26 in the proximal direction, thus subject to an opposite force in the distal direction, at the portion by which the spring is mechanically connected to the image transmission device 40; Fig. 2).
Regarding Claim 12, Dahmen discloses the endoscope apparatus as claimed in claim 1.  Dahmen further discloses: a plurality of first magnets which are mechanically rigidly connected to the image capture device or mechanically coupled to the latter by way of a respective force transmission device (magnets 85 on magnetic coupling device 80, which connects to the image transmission device 40 along force transmission device 26 (as shown in the top and bottom portions of Fig. 2); [0066-68]; Fig. 2); a magnet arrangement of one or more second magnets which is mechanically rigidly connected to the outer shaft (magnets 83 on magnetic coupling device 80 attached to manipulating device 30 at the proximal end of endoscope 10 (as shown in the top and bottom portions of Fig. 2); [0066-68]; Fig. 2), for generating a guiding magnetic field which generates a force on each of the first magnets in the direction of a position that depends on the rotational position of the image capture device and the shaft component relative to the outer shaft (magnets 83 and 85 generate magnetic fields that are rotationally symmetrical to the longitudinal axis 18 of the outer shaft tube 14 and generate movement towards the distal end of the endoscope; [0066-67]; Fig. 2).
Regarding Claim 13, Dahmen discloses the endoscope apparatus as claimed in claim 7.  Dahmen further discloses wherein the force transmission device or each of the plurality of force transmission devices comprises a rod-like component which is guided so as to movable in its longitudinal direction in or at the shaft component (portion of force transmission device 26 which extends along the longitudinal axis 18; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen in view of US 20070055103 A1 by Hoefig et al. (hereinafter “Hoefig”).
Regarding Claim 2, Dahmen discloses the endoscope apparatus as claimed in claim 1.  Dahmen further discloses wherein the pivot control device comprises: a first sliding face in the outer shaft (portion of rotation actuation device 60 at the proximal end of outer shaft tube 14 such that the two components rotate together; [0054, 61]; Fig. 2), 
Dahmen does not disclose a second sliding face mechanically rigidly connected to the image capture device, for abutment against the first sliding face in the outer shaft.  However, Hoefig discloses an endoscope 10 with a first shaft portion 32 and a proximal shaft portion comprising second shaft portion 34 and third shaft portion 36, where third shaft portion 36 is within an outer shaft 14 ([0072, 79-81]; Figs. 1-2).  The first shaft portion 32 is connected to a housing 20 for imaging optics 22, while the shaft portion 34 contacts the outer shaft 14 via the third shaft portion 36.  The first and second shaft portions are pivotably attached at second pivot axis 40 such that a proximal surface of the first shaft portion 32 and a distal surface of the second shaft portion 34 have a sliding contact ([0083-84]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the configuration of the pivot control device disclosed by Hoefig with the benefit of allowing a wider direction and angle of view by the imaging device ([0088]).
Regarding Claim 3, Dahmen as modified by Hoefig discloses the endoscope apparatus as claimed in claim 2.  Dahmen further discloses wherein the first sliding face is arranged at the edge of the inner surface of a window component of the outer shaft (portion of rotation actuation device 60 at the proximal end of outer shaft tube 14 extends to light admission window 52 as shown in Figs. 1-2; [0054-55]).
Regarding Claim 4, Dahmen as modified by Hoefig discloses the endoscope apparatus as claimed in claim 3.  Dahmen further discloses wherein: a surface normal of the inner surface of the window component is tilted relative to a longitudinal axis of the distal end of the outer shaft (surface of light admission window 52 opposite the arrow 24 indicating an adjusting viewing direction in Fig. 1; [0054-55]).
Dahmen does not disclose wherein the first sliding face is a portion of the inner surface of the window component.  However, Hoefig discloses an endoscope 10 with a first shaft portion 32 connected to a housing 20 for imaging optics 22.  The imaging optics 22 include a light entrance window at the distal end of optical imaging system 18.  The connection between the imaging components and the housing 20 form a surface at the proximal end of the housing (located at the left portion of Fig. 3) that allows for a connection to the first shaft portion 32, and subsequently to the second and third shaft portions ([0078-81]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the configuration of the pivot control device disclosed by Hoefig with the benefit of allowing a wider direction and angle of view by the imaging device ([0088]).
Regarding Claim 5, Dahmen as modified by Hoefig discloses the endoscope apparatus as claimed in claim 2.  Dahmen does not disclose wherein the second sliding face is provided at a frame or a carrier or a housing of the image capture device.  However, Hoefig discloses an endoscope 10 with a first shaft portion 32 connected to a housing 20 for imaging optics 22.  The imaging optics 22 include a light entrance window at the distal end of optical imaging system 18.  The connection between the imaging components and the housing 20 form a surface at the proximal end of the housing (located at the left portion of Fig. 3) that allows for a connection to the first shaft portion 32 ([0078-81]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the configuration of the image capture device disclosed by Hoefig with the benefit of allowing a wider direction and angle of view by the imaging device ([0088]).
Regarding Claim 6, Dahmen discloses the endoscope apparatus as claimed in claim 1.  Dahmen does not disclose wherein the objective lens of the image capture device is arranged between two portions of the second sliding face.  However, Hoefig discloses an endoscope 10 with a first shaft portion 32 connected to a housing 20 for imaging optics 22 including an objective lens.  The housing 20 surrounds the imaging optics 22 such that the housing is disposed on the upper and lower portions of the distal head 16 as shown in Fig. 3 ([0078-81]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the configuration of the image capture device disclosed by Hoefig with the benefit of allowing a wider direction and angle of view by the imaging device ([0088]).
Regarding Claim 14, Dahmen discloses the endoscope apparatus as claimed in claim 13.  Dahmen further discloses the image capture device connected to one of the rod-like components (portion of force transmission device 26 which extends along the longitudinal axis 18 and contacts image transmission device 40; [0059-60]; Fig. 2)
Dahmen does not disclose wherein: the pivot joint device comprises a plurality of joints.  However, Hoefig discloses an endoscope 10 with a first shaft portion 32 connected to a housing 20 for imaging optics 22 via a pin at first pivot axis 38.  At the proximal end, the first shaft portion 32 is connected to a second shaft portion 34 via a pin a second pivot axis 40 ([0079-83]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the configuration of the pivot joint device disclosed by Hoefig with the benefit of allowing a wider direction and angle of view by the imaging device ([0088]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dahmen in view of US 20130182091 A1 by Kohno et al. (hereinafter “Kohno”).
Regarding Claim 11, Dahmen discloses the endoscope apparatus as claimed in claim 10.  Dahmen further discloses a first end directly mechanically connected to the image capture device or mechanically coupled to the latter by way of a force transmission device (one end of compression spring 93, which is connected to the image transmission device 40 along force transmission device 26), and a second end, which is directly or indirectly mechanically connected to the shaft component or a proximal region of the endoscope (opposite end of compression spring 93, attached to the manipulating device 30 at the proximal end of endoscope 10; [0069]; Fig. 2), wherein the springs exert distally directed forces on the image capture device (compression spring 93 pushes the force transmission device 26 in the proximal direction, thus subject to an opposite force in the distal direction, at the portion by which the spring is mechanically connected to the image transmission device 40; Fig. 2).
Dahmen does not disclose a plurality of springs or other elastic devices.  However, Kohno discloses an endoscope 1 with a protection tube 4 and a distal cover 6 to cover an imaging unit 12 and protect internal components.  The imaging unit 12 is rotatable to capture images in different viewing directions from the distal end of the endoscope ([0057-59]; Fig. 3).  Driving force transmission mechanisms 21X and 21Y provide rotation of the imaging unit 12, and each is connected to a tension spring 25 in the insertion portion of the endoscope ([0062, 68]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the spring configuration disclosed by Kohno with the benefit of facilitating rotation of the imaging unit in two axial directions (Kohno [0062]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dahmen in view of US 20180341101 A1 by Heni et al. (hereinafter “Heni”).
Regarding Claim 15, Dahmen discloses the endoscope apparatus as claimed in claim 1.  Dahmen does not disclose wherein the endoscope apparatus is a stereo endoscope apparatus, the image capture device comprises two identical or similar arrangements of respectively one objective lens and one image sensor, which are mechanically rigidly connected to one another.  However, Heni discloses a stereoscopic endoscope 10 with a viewing direction tilted relative to a longitudinal axis as shown in Fig. 3.  The stereoscopic endoscope 10 comprises two image sensors 13 and two optics members 40, each containing an objective lens.  Each group of imaging elements is arranged in parallel with respect to the longitudinal axis and defines a fixed optical path through a thin straight cylindrical shaft 20 ([0084-87]; Figs. 1, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Dahmen with the stereoscopic configuration disclosed by Heni with the benefit of facilitating binocular vision using two optical paths (Heni [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4576147 A
US 20200129053 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795